Citation Nr: 1522610	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In September 2013 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In May 2015 the Board requested a medical opinion regarding the issues under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.


FINDINGS OF FACT

The Veteran's bilateral hearing loss and tinnitus are causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran reports hearing loss and tinnitus and attributes these conditions to hazardous levels of noise exposure during service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Veteran has been diagnosed with bilateral sensorineural tinnitus and subjective tinnitus.  VA has conceded the Veteran's exposure to acoustic trauma during service based on his military occupational specialty of aviation mechanic. 

In July 2011 a VA examiner opined that the Veteran's hearing loss was less likely than not related to service based on the gradual onset of the condition and the natural ageing process.  

In May 2015 the Board requested an expert medical opinion regarding the nexus between the Veteran's in-service noise exposure and his current conditions.  The same month the Board received an opinion from an otolaryngologist that based on the pathophysiology of hearing damage and the cumulative deleterious effect of loud noise on hair cells that it was more likely than not that the Veteran's hearing loss and tinnitus are causally related to service.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


